DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed June 27, 2022.  Currently, claims 1-18 are pending.  Claims 10-18 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-9 in the paper filed December 28, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.
Priority
This application claims priority to provisional applications 62/625,702, 62/700,021, filed February 2, 2018 and July 18, 2018.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Newly amended Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (WO 2011/163296, December 29, 2011) in view of Zografos et al. (US 2015/0322426, November 12, 20215).
The newly added limitations of “PCR produced” and “oligonucleotide synthesis produced” are product by process limitations. As such, the product is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, a nucleic acid tag produced by PCR does not appear to have a particular structure.  The nucleic acids of Zografos would have this structure. 
Glazer teaches a system for tracking the origin of cannabis products comprising a nucleic acid tag, a marking apparatus, a nucleic acid tag authentication apparatus and a digital data repository and a remote user interface to the digital data.  Specifically, Glazer illustrates a system that generates coded nucleic acid chains, markers with viral vectors, authenticates by sequencing and queries databases (see Figure 4).  Glazer teaches the system generates a numerical code that is translated into a nucleic acid sequence and a database record is created (page 7, lines 1-4)(limitations of Claim 2, 5).    Glazer teaches the unique nucleic acid sequence is assembled and joined together in a specific order to from a polymer representing the code (page 7, lines 6-8)(limitations of Claim 5).  The code is replicated a multiple of times to create a mass that can mark the plant (page 7, lines 6-10).  Glazer teaches marking the plants with DNA bombardment, agrobacterium infiltration or viral vectors, spraying, injection,  for example (page 7, lines 12-14, page 11, lines 15-18 and Figure 5)(limitations of Claim 7).  Glazer teaches the authentication apparatus may be a sequencer (page 7, lines 22).  Even more, Glazer teaches a database or digital data repository that may alert authorities for further actions, thus the database is in communication for with the authentication apparatus (page 8, lines 3-6). 
Glazer does not specifically teach using an amplicon and an oligo with high-level and low-level data, respectively.  
However, Zografos specifically teaches DNA based bar code for improved traceability.  Zografos teaches tagging food with DNA tags that identify the origin of the food, such as the grower, packer and other points of distribution and their attributes.  Figure 1 illustrates the different DNA tag may include information about a grower, for example.  The grower information may include ID, field ID, harvest dates, etc.  Figure 2 further provides a second DNA tag may be for the Packer and include packer ID, machine ID, pack date and ship dates.  Zografos teaches the DNA bar code may include 5 attributes but may include fewer attributes (para 28).  Zografos teaches that the DNA sequences that comprise the packer bar code are different from the DNA sequences that comprise the grower bar code and the two bar codes can be read independently of each other (para 29).  The DNA bar codes may be multiplexed with PCR detection and amplicon length variation.  Variation of the amplicon length is possible (para 33).  The PCR detection of amplicons taught by Zografos necessarily requires two primer binding sites and a detection site.  Zografos teaches the DNA bar code may be one, two or more unique DNA pieces.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the cannabis DNA tracing method of Glazer to include two known nucleic acid sequences with different data where the nucleic acids have different lengths, as taught by Zografos.  The ordinary artisan would have been motivated to have designed the DNA codes used in the Glazer method to include both high level and low-level information.  The nucleic acids designed by Zografos are specific for two different data.  Zografos specifically teaches that the two different DNA sequences that comprise different bar code information with different lengths is simple, quick, easy and effective methods for marking and tracing products including plant products.  
Response to Arguments
	The response traverses the rejection.  The response asserts none of the cited prior art references teach a nucleic acid tag, wherein said nucleic acid tag comprises at least one amplicon of a known nucleic acid sequence, produced by PCR and imparting high-level data and at least one oligonucleotide of a known sequence, produced by oligonucleotide synthesis and imparting low-level data.  This argument has been considered but is not convincing.  The rejection above, clearly explains why Zografos teaches each of these limitations.  The response does not clearly point out any particular deficiency.  
	Applicant may be trying to differentiate a PCR produced amplicon from an oligonucleotide synthesis produced oligonucleotide.  First, it is noted that PCR is an oligonucleotide synthesis method, so this recitation does not appear to require any difference.  Second, the instant claim is directed to a product, a system.  As provided by MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, the DNA structure of a PCR amplicon and the DNA structure of an oligonucleotide synthetically produced are the same.  Furthermore, Zografos teaches the tags may be synthetic DNA or naturally occurring DNA (para 25).  Zografos teaches amplicons may be detected (para 33).  Glazer teaches unique nucleic acid sequences may be assembled with monomers joined together and then replicated to create the code a multiple of times (see page 7, lines 6-11). Thus, the art describes marking with both PCR amplicons and synthetic nucleic acids.  
	Thus, for the reasons above and those already of record, the rejection is maintained.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (WO 2011/163296, December 29, 2011) in view of Zografos et al. (US 2015/0322426, November 12, 20215), as applied to Claims 1-8 above and further in view of Deonarine et al. (WO 2018/000077, January 4, 2018). 
Neither Glazer nor Zografos specifically teach a method that relies upon a digital data repository that is a continually reconciled distributed database blockchain. 
However, Deonarine teaches a device for rapid tracking of genetic and biomedical information using a distributed cryptographic hash ledgers (such as a block chain).  Deonarine teaches blockchain provides a distributed ledger which can be used to store complex, distributed information for transactions over the internet (page 2, lines 9-11).  Deonarine suggests the distributed cryptographic hashing index methodologies may be adapted for sue in dealing with biomedical information (page 2, lines 11-16).  Deonarine teaches the system is configured to process raw medical data such as DNA sequence data and create associated metadata and then calculates a blockchain for tracking this medical information.  This allows the information to be more securely stored and exchanged across public computer networks such as the internet (page 3, lines 10-15).  The system can facilitate the transmission and integration of information allowing for immediate automated reporting of data (page 3, lines 25-30).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the digital data repository, as taught by Glazer and Zografos to include a database which is a distributed cryptographic hashing index such as a block chain as taught by Deonarine.  Glazer discloses a data base comprising nucleic acid sequences and Deonarine discloses a blockchain database comprising DNA sequence information.  The improvement of the system of Glazer with the blockchain database of Deonarine affords an increased security to the database.  
Response to Arguments
The response traverses the rejection.  The response argues Zagrafos and Deonarine do nothing more than support a hindsight rejection.  "Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.  The rejection cites a particular motivation for modifying Glazer in view of Zografos.  Specifically, the improvement of the system of Glazer with the blockchain database of Deonarine affords an increased security to the database.  The response does not appear to argue this motivation. 
	Thus, for the reasons above and those already of record, the rejection is maintained.

Claim(s) 1-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0141264, May 21, 2015) in view of Zografos et al. (US 2015/0322426, November 12, 20215).
The newly added limitations of “PCR produced” and “oligonucleotide synthesis produced” are product by process limitations. As such, the product is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, a nucleic acid tag produced by PCR does not appear to have a particular structure.  The nucleic acids of Zografos would have this structure. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Jung ‘264 teaches an in-field DNA authentication system for detection of a distinctive marker (abstract).  Figure 1 illustrates a nucleic acid tag, marking a particular good and analyzing the collected sample for authentication.  In particular, Jung teaches the nucleic acid fragment has been manufactured and added to a product (para 149).  Jung teaches that the DNA marker may be one or more unique DNA sequences and may be one or more amplicons of varying length (para 27).  Jung teaches the DNA marker can be about 20-1000 bases in length (para 29).   Jung teaches the encoded information can be any desired information, such as the model, serial number, geographic origin, component parts used and date of manufacture, distributor and final seller or purchaser of the article of interest (para 146).  The nucleic acid tag is applied in a predetermined amount to a specific product (para 149).  The nucleic acid is authenticated using a real tie PCR apparatus (para 90) or a capillary electrophoresis module (para 47, 90).  Jung teaches the analysis device is configured to verify the authenticity of the item by determining whether the DNA marker is present in the sample.  A database comprises DNA marker information and is accessible to or via the analysis device (para 119).  The detection device may be configured to provide authentication data directly to the user via a display or to a secure location (para 125).  Figure 5 illustrates the sample, an in-field detection instrument that interfaces with remote servers/cloud.  
While Jung teaches the DNA marker may be used the encoded information can be any desired information, such as the model, serial number, geographic origin, component parts used and date of manufacture, distributor and final seller or purchaser of the article of interest, Jung does not specifically teach two different DNA tags using an amplicon and an oligo with high-level and low-level data, respectively.  
However, Zografos specifically teaches DNA based bar code for improved traceability.  Zografos teaches tagging food with DNA tags that identify the origin of the food, such as the grower, packer and other points of distribution and their attributes.  Figure 1 illustrates the different DNA tag may include information about a grower, for example.  The grower information may include ID, field ID, harvest dates, etc.  Figure 2 further provides a second DNA tag may be for the Packer and include packer ID, machine ID, pack date and ship dates.  Zografos teaches the DNA bar code may include 5 attributes but may include fewer attributes (para 28).  Zografos teaches that the DNA sequences that comprise the packer bar code are different from the DNA sequences that comprise the grower bar code and the two bar codes can be read independently of each other (para 29).  The DNA bar codes may be multiplexed with PCR detection and amplicon length variation.  Variation of the amplicon length is possible (para 33).  The PCR detection of amplicons taught by Zografos necessarily requires two primer binding sites and a detection site.  Zografos teaches the DNA bar code may be one, two or more unique DNA pieces.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the DNA tracing method of Jung to include two known nucleic acid sequences with different data where the nucleic acids have different lengths, as taught by Zografos.  The ordinary artisan would have been motivated to have designed the DNA codes used in the Jung method to include both high level and low-level information.  The nucleic acids designed by Zografos are specific for two different data.  Zografos specifically teaches that the two different DNA sequences that comprise different bar code information with different lengths is simple, quick, easy and effective methods for marking and tracing products including plant products.  
Response to Arguments
	The response traverses the rejection.  The response does not appear to provide any arguments for the Jung reference or the combination of Jung and Zografos.  Thus, for the reasons above and those already of record, the rejection is maintained.

Claim(s) 1-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 2018/0194796, July 12, 2018) in view of Zografos et al. (US 2015/0322426, November 12, 20215).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The newly added limitations of “PCR produced” and “oligonucleotide synthesis produced” are product by process limitations. As such, the product is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, a nucleic acid tag produced by PCR does not appear to have a particular structure.  The nucleic acids of Zografos would have this structure. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Hayward teaches a system for marking and tracking comprising nucleic acid tags, marking apparatus and authentication apparatus.  Figure 1 of Hayward illustrates the nucleic acid marker, nucleic acid marked fertilizer product (marking apparatus) and verifying nucleic acid marker (authentication apparatus).  In particular Hayward teaches a nucleic acid tag that may be a DNA marker of a known nucleotide sequence (para 12)(limitations of Claim 2).  The DNA tag comprising a known sequence would comprise an amplicon and an oligonucleotide.  These tags are DNA sequences (limitations of Claim 3).  The encoded information can be any desired information, such as the origin of the fertilizer, date of production, lot number, composition, manufacturer, etc, (para 30).  The nucleic acid marker may be marked using a sprayer (see para 36)(limitations of Claim 7).  Hayward teaches the marker DNA taggant may be authenticated using PCR apparatus or capillary electrophoresis (para 60)(limitations of Claim 8). 
While Hayward teaches the DNA marker may be used the encoded information can be any desired information, such as the origin of the fertilizer, date of production, lot number, composition, manufacturer, etc, Hayward does not specifically teach two different DNA tags using an amplicon and an oligo with high-level and low level data, respectively.  
However, Zografos specifically teaches DNA based bar code for improved traceability.  Zografos teaches tagging food with DNA tags that identify the origin of the food, such as the grower, packer and other points of distribution and their attributes.  Figure 1 illustrates the different DNA tag may include information about a grower, for example.  The grower information may include ID, field ID, harvest dates, etc.  Figure 2 further provides a second DNA tag may be for the Packer and include packer ID, machine ID, pack date and ship dates.  Zografos teaches the DNA bar code may include 5 attributes but may include fewer attributes (para 28).  Zografos teaches that the DNA sequences that comprise the packer bar code are different from the DNA sequences that comprise the grower bar code and the two bar codes can be read independently of each other (para 29).  The DNA bar codes may be multiplexed with PCR detection and amplicon length variation.  Variation of the amplicon length is possible (para 33).  The PCR detection of amplicons taught by Zografos necessarily requires two primer binding sites and a detection site.  Zografos teaches the DNA bar code may be one, two or more unique DNA pieces.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the DNA tracing method of Jung to include two known nucleic acid sequences with different data where the nucleic acids have different lengths, as taught by Zografos.  The ordinary artisan would have been motivated to have designed the DNA codes used in the Jung method to include both high level and low level information.  The nucleic acids designed by Zografos are specific for two different data.  Zografos specifically teaches that the two different DNA sequences that comprise different bar code information with different lengths is simple, quick, easy and effective methods for marking and tracing products including plant products.  
Response to Arguments
	The response traverses the rejection.  The response does not appear to provide any arguments for the Hayward reference or the combination of Hayward and Zografos.  Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable over the art.
This is an RCE of applicant's earlier Application No. 16/265,631.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 3, 2022